                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 ANTWON A. BETHUNE,

           Plaintiff,
 v.                                            Civil Action
                                           No. 17-cv-0977 (NLH)
 DAVID OWENS, as WARDEN AT
 CAMDEN COUNTY CORRECTIONAL                       OPINION
 FACILITY,

                Defendant.

APPEARANCES:

Antwon A. Bethune, Plaintiff Pro Se
#235430C, Northern State Prison
65 Frontage Road
Newark, NJ 07114

Stephanie C. Madden, Esquire
Office of Camden County Counsel
520 Market Street, 14th Floor
Camden, NJ 08102
Attorney for Defendant David Owens

HILLMAN, District Judge:

      INTRODUCTION

      This matter comes before the Court on the motion for summary

judgment   (“the     Motion”)   of   defendant   Warden   David   Owens

(“Defendant” or “Owens”). (D.E. 23.)      Plaintiff Antwon A. Bethune

(“Plaintiff”) filed an affidavit in response to the Motion (D.E.

24), to which Defendant filed a reply. (D.E. 25.)         The Motion is

being considered on the papers pursuant to Fed. R. Civ. P. 78(b).

For the reasons set forth below, the motion for summary judgment

will be granted.

                                     1
         BACKGROUND

    A.     PLAINTIFF’S ALLEGATIONS

         Plaintiff    was   a   pretrial      detainee      at   the   Camden   County

Correctional Facility (“CCCF”) from September 11, 2015 through

April 28, 2017. (D.E.           1 at 5; D.E.        23-1 at 10; D.E. 23-2 at ¶3.) 1

He is proceeding pro se with a 42 U.S.C. § 1983 civil rights

complaint (“the Complaint”) against Defendant as CCCF’s warden

regarding      the    conditions       of     confinement        during    Plaintiff’s

incarceration. (D.E. 1.)

         Plaintiff     contends        that       Defendant      was      “deliberately

indifferent to my rights by continuing to house me in overcrowded

housing units where I [was] forced to sleep on the floor.” (D.E.

1 at 4.)      Plaintiff alleges that he “put grievances in [to CCCF

personnel], [but] receiv[ed] no responses back[,] with the highly

overcrowded conditions going on for years.” (Id. at 5.)                             He

contends that the allegedly overcrowded conditions “subjected me

to unsanitary conditions which breed multiple different kinds of

staff [sic] infections [and] incite violence in a[n] already unsafe

environment.” (Id. at 5-6.)

         Plaintiff    states    that    the       alleged   confinement     conditions

caused him to suffer “back pain, sore muscles, muscle spasms [and]

effects [on] my sleep.” (Id. at 6.)



1 Plaintiff is presently incarcerated in Northern State Prison.
(ECF No. 23-2 at ¶3.)


                                              2
       Plaintiff seeks $1,000,000 in compensatory damages, $500,000

in punitive damages, and $500,000 for “mental and physical damage.”

(Id. at 6-7.)        He also asks that he and “all future inmates housed

at CCCF never have to sleep on the floor.” (Id. at 6.)

  B.        PROCEDURAL HISTORY

       On    March    6,    2017,      this   Court     granted   Plaintiff’s   IFP

Application and directed the Clerk of the Court to file the

Complaint.      (D.E.      2.)      After     screening    Plaintiff’s    Complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 1915A, the Court ordered

that    the     Complaint’s           Fourteenth      Amendment    conditions    of

confinement claim against Defendant be allowed to proceed. (D.E.

3.)

       Defendant filed an Answer to Plaintiff’s Complaint on May 21,

2018. (D.E. 18.)           On August 13, 2018, Magistrate Judge Ann Marie

Donio issued a scheduling order requiring that all pretrial factual

discovery be concluded by November 30, 2018. (D.E. 19.)                   Defendant

served Plaintiff with his: (1) November 1, 2018 Fed. R. Civ. P. 26

Disclosures (D.E. 23-6 at 2-50); (2) November 1, 2018 document

requests      (D.E.     23-7     at     2-5);     and    (3)   November   1,    2018

interrogatories. (D.E. 23-7 at 6-13.)                   Defendant’s Motion states

that Plaintiff had not, as of January 24, 2019, served Defendant

with any discovery responses or disclosures. (D.E. 23-1 at 6.)

Plaintiff’s February 27, 2019 response to the Motion appended his

responses to Defendant’s interrogatories and document requests.


                                              3
(D.E. 24 at ¶3; D.E. 24 at 5-8.)             Such measures are untimely under

the Court’s August 13, 2018 scheduling order that established a

November 30, 2018 pretrial factual discovery deadline. (D.E.                 19.)

Plaintiff’s February 27, 2019 response also appended document

requests directed to Defendant. (D.E. 24 at 9-10.) Those discovery

requests are also untimely under the scheduling order. (D.E. 19.)

     On January 24, 2019, Defendant filed the motion for summary

judgment now pending before the Court. (D.E. 23.)               On February 27,

2019, Plaintiff filed an affidavit in opposition to the Motion.

(D.E. 24.)     On March 11, 2019, Defendant filed a reply. (D.E. 25.)

     DISCUSSION

     Defendant moves for summary judgment on three grounds: (1)

Plaintiff’s failure to adduce evidence from which a reasonable

fact finder could find unconstitutional conditions of confinement

at CCCF (D.E. 23-1 at 8-12; D.E. 25 at 2-3); (2) the Complaint’s

mootness, in light of the Sixth and Amended Final Consent Decree

in the class action Dittimus-Bey, et al. v. Camden Cty. Corr.

Facility, et al., Docket No. 05-cv-0063 (D.N.J.) (“Dittimus-Bey”)

(D.E.   23-1   at   13-14;   D.E.   25       at   3-4);   and   (3)   Defendant’s

entitlement to qualified immunity, based on Plaintiff’s failure to

show that Defendant was aware of purported risk of serious harm or

that he individually participated or acquiesced in the alleged

wrongs. (D.E. 23-1 at 13-14; D.E. 25 at 4.)




                                         4
     This Court finds that: for reasons discussed in Part IV, the

mootness doctrine does not apply to Plaintiff’s claims for monetary

relief; but for reasons discussed in Part V, Defendant is entitled

to summary judgment by virtue of the lack of a genuine dispute of

material fact.   Given that summary judgment is proper, there being

no proof of a constitutional violation, the Court need not address

the qualified immunity defense.

   WHETHER THE FINAL CONSENT DECREE IN DITTIMUS-BEY RENDERS
   PLAINTIFF’S COMPLAINT MOOT

     In   addition    to      Defendant’s    meritorious   argument   that

Plaintiff has not adduced any evidence of Fourteenth Amendment

violations from CCCF conditions of confinement (see Section V(B)

of this Opinion below), Defendant also seeks summary judgment on

the ground that the Sixth and Final Amended Consent Decree in

Dittimus-Bey has rendered Plaintiff’s Complaint moot. (D.E. 23-1

at 13-14.)

     The doctrine of “mootness” derives from the limitation upon

federal judicial power in Article III of the Constitution limiting

jurisdiction   to    actual    cases   and   controversies.   See   Genesis

Healthcare Corp. v. Symczyk, 569 U.S. 66, 71 (2013). Thus, federal

courts are limited to resolving “the legal rights of litigants in

actual controversies,” Id., quoting Valley Forge Christian Coll.

v. Americans United for Separation of Church and State, Inc., 454

U.S. 464, 471 (1982) (quoting Liverpool, New York & Philadelphia




                                       5
S.S. Co. v. Comm’rs of Emigration, 113 U.S. 33, 39 (1885)).                Thus,

“[a]n action is rendered moot when an intervening circumstance

deprives the plaintiff of a personal stake in the outcome of the

lawsuit at any point during the litigation.” MedImmune, Inc. v.

Genentech, Inc., 549 U.S. 118, 127 (2007) (citations omitted).

The   test   for   Article   III   mootness    is   whether    it   has   become

“impossible for a court to grant any effectual relief whatever to

the prevailing party.” In re ICL Holding Co., Inc., 802 F.3d 547,

553 (3d Cir. 2015) (citing Chafin v. Chafin, 568 U.S. 165 (2013)).

Therefore, “[a]s long as the parties have a concrete interest,

however small, in the outcome of the litigation, the case is not

moot.” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016).

      It is true that Plaintiff does not contest the Dittimus–Bey

litigation and its effects on CCCF conditions, as characterized in

Defendant’s Brief In Support of Motion for Summary Judgment. (D.E.

23-1 at 13-14.)       For example, Camden County and CCCF officials

agreed to consent decrees in Dittimus–Bey to take measures to

improve the conditions at the CCCF, such as by retaining criminal

justice consultants to investigate and recommend solutions to the

CCCF’s overcrowding and staffing problems. (Id.) Those facts (id.)

show significant and systemic improvements as to both overcrowding

and   related   conditions    at   CCCF.      Plaintiff   is   not   presently

confined at CCCF, and the successful Dittimus–Bey class action

litigation has placed the challenged conditions at CCCF under


                                      6
review, resulting in appreciable changes for those confined at

CCCF.     That these facts from Dittimus-Bey are uncontested here by

Plaintiff Bethune is merely further demonstration that summary

judgment is appropriate.

     The Court is not persuaded, however, that the final consent

decree in Dittimus-Bey in and of itself moots Plaintiff’s case.

Plaintiff, a class member in Dittimus-Bey, is bound by the final

judgment in which class members are deemed to release claims for

injunctive and declaratory relief against Camden County and its

officers and employees.        This means that Mr. Bethune, like all

class members, could no longer obtain injunctive relief beyond

that authorized in the Consent Decree for jail conditions during

the class period. But that litigation did not involve individual

inmates’ or detainees’ claims or class claims for money damages,

which must be sought and proved on an individual claim basis.               In

other words, the Final Consent Decree in Dittimus-Bey did not

adjudicate or deal with any individual money damage claims.             That

Consent     Decree   does     not   extinguish   the    possibility     that

constitutional violations occurred to individuals during the class

period. Indeed,      claims   for   money   damages   were   not   sought   in

Dittimus-Bey and inmates were free to pursue individual claims for

monetary relief under 42 U.S.C. § 1983 by filing an individual

complaint, as Mr. Bethune has done.           Accordingly, to the extent

that Defendant argues that Plaintiff’s claim for money damages is


                                      7
mooted by the final Consent Decree in Dittimus-Bey, the mootness

argument lacks merit and is denied.

       MOTION FOR SUMMARY JUDGMENT

  A.      STANDARD OF REVIEW

       Summary judgment is appropriate when the materials of record

“show that there is no genuine issue as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

       Where, as in this case, the nonmoving party bears the burden

of persuasion at trial, the moving party may be entitled to summary

judgment by observing that there is an absence of evidence to

support an essential element of the nonmoving party’s case. Celotex

Corp. v. Catrett, 477 U.S. 317, 325 (1986); see also Rahman v.

Taylor, 2013 WL 1192352, at *2-3 (D.N.J. Mar. 21, 2013). Fed. R.

Civ. P. 56(c) “mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” Celotex Corp., 477 U.S.

at 322.     A plaintiff opposing a defendant’s motion for summary

judgment has the burden of coming forward with evidence, not mere

allegations, that would raise a genuine dispute of material fact

and suffice to enable a reasonable jury, giving all favorable

inferences to the plaintiff as the party opposing summary judgment,


                                     8
to find in plaintiff’s favor at trial.                     Rule 56(c)(1)(A) further

provides that, to create a genuine issue of material fact, the

nonmovant must do so by:

                  citing to particular parts of materials in the
                  record, including depositions, documents,
                  electronically stored information, affidavits
                  or   declarations,   stipulations   (including
                  those made for purposes of the motion only),
                  admissions, interrogatory answers, or other
                  materials.

Fed. R. Civ. P. 56(c)(1)(A).

          After      careful   review     of       the   record   and    the     parties’

submissions on the Motion, this Court finds that entry of summary

judgment is appropriate.

     B.     PLAINTIFF HAS FAILED TO COME FORWARD WITH ANY EVIDENCE
            SUPPORTING HIS CLAIM OF UNCONSTITUTIONAL CONDITIONS OF
            CONFINEMENT

                1.      The Record In This Case As To Conditions At CCCF

          The   evidentiary      record    here      consists     of    what   Defendant

attached to the Motion.             Plaintiff has provided the Court with

only: pleadings that contain a mix of facts and legal conclusions

(D.E. 1; D.E. 24 at 1-4); and his untimely written discovery

responses and requests. (D.E. 24 at 5-10.)                   The Complaint attaches

no affidavits, certifications, or exhibits, other than his inmate

account statement for purposes of his IFP application. (D.E. 1-2

at    4-5.)          Mere   pleadings   are     insufficient      to    defeat   summary

judgment. Rahman, 2013 WL 1192352, at *3.                         The ample time for

completing factual discovery has expired. (D.E. 20.)


                                               9
      Defendant’s document production suggests that Plaintiff was

initially detained in CCCF on September 11, 2015. (D.E. 23-6 at

6.)   Plaintiff’s Complaint alleges the same. (D.E. 1 at 5.)           This

fact makes Plaintiff a member of the certified class in the matter

of Dittimus-Bey. (D.E. 23-9 at ¶9.) In Dittimus-Bey, the plaintiffs

had     alleged    several   conditions   of   “unhealthy,   unsafe,   and

unsanitary environment . . . [a]s a direct result of severe

overcrowding and understaffing” at CCCF. (Dittimus-Bey v. Taylor,

No. 05-0063 (D.N.J. June 30, 2017) (D.E. 60 at 4 and 7).)        As noted

in the Dittimus-Bey Sixth and Amended Final Consent Decree, CCCF’s

population “reached a crisis point in early 2013” (D.E. 23-9

(Consent Decree) at ¶35), after which the daily population at CCCF

was closely monitored and managed over time to appropriate levels

for resolution of the Dittimus-Bey claims. (Id. at ¶¶36–37.)

      In this case, Defendant does not appear to contest Plaintiff’s

claim (D.E. 1 at 4-6) that he was housed at CCCF in an overcrowded

cell.    Neither party has provided the Court with specific evidence

of Mr. Bethune’s particular cell assignments during his period of

detention.        Thus, the Court will assume, for purposes of this

Motion only, that Plaintiff was housed in overcrowded conditions

at some point during the period of his September 11, 2015 through

April 28, 2017 detention.          Population data suggests that, at

“crisis points” during Plaintiff’s detention, the average two-

person CCCF cell in fact contained three persons, one of whom had

to temporarily sleep on the floor mattress, while two occupied

                                     10
bunk beds.      Nevertheless, the Dittimus-Bey Sixth and Final Amended

Consent Decree reflects the fact that the overcrowding issues were

being addressed during the time of Plaintiff’s incarceration at

the CCCF. (D.E. 23-9 at ¶¶33-37 and 44-60.)

       Defendant asserts though that, based on the underlying facts

and on Plaintiff’s failure to provide evidence supporting his

contentions, Plaintiff fails to state a claim or raise a dispute

of material fact as to any Fourteenth Amendment violation. (D.E.

23-1 (Def. Br.) at 8-12.)              Defendant’s Motion relies on the

Fourteenth Amendment to argue that Plaintiff has not stated an

unconstitutional conditions of confinement claim. (D.E. 23-1 at 8-

12.)    Defendant’s reply brief, though, contends that the Eighth,

not Fourteenth, Amendment governs this case. (D.E. 25 at 2-3.)

The    latter    contention    is   incorrect.       A   pretrial     detainee    is

protected       from   conditions     constituting       punishment    under     the

Fourteenth       Amendment’s    Due    Process   Clause,      not     the   Eighth

Amendment’s Cruel and Unusual Punishment Clause. Bell v. Wolfish,

441 U.S. 520, 535 n. 16 (1971).               While the Eighth Amendment

proscribes cruel and unusual punishment for convicted inmates, the

Due Process Clause of the Fourteenth Amendment proscribes any

punishment of pre-trial detainees.           Here, Plaintiff seeks relief

for the time he was incarcerated at CCCF “in relation to pre-

hearing detention.” (D.E. 24 at 4.) Thus, the Fourteenth Amendment

governs his claims as a pre-trial detainee. See also D.E. 23-2 at

1 (referring to Plaintiff’s status as “a pre-trial detainee”).

                                        11
            2.   Governing Law As To Conditions Of Confinement Claim

     The mere fact that an individual is lodged temporarily in a

cell with more persons than its intended design does not, on its

own, rise to the level of a constitutional violation. See Rhodes

v. Chapman, 452 U.S. 337, 348-50 (1981) (holding double-celling by

itself did not violate Eighth Amendment); Carson v. Mulvihill, 488

F. App’x 554, 560 (3d Cir. 2012) (“[M]ere double-bunking does not

constitute punishment, because there is no ‘one man, one cell

principle    lurking   in   the   Due    Process   Clause   of   the   Fifth

Amendment’”) (quoting Bell, 441 U.S. at 542)).         More is needed to

demonstrate that such crowded conditions, for a pretrial detainee,

“shock the conscience,” and thus violate due process rights. See

Hubbard v. Taylor, 538 F.3d 229, 233 (3d Cir. 2008) (noting that

due process analysis requires courts to consider whether the

totality of the conditions “cause[s] inmates to endure such genuine

privations and hardship over an extended period of time, that the

adverse conditions become excessive in relation to the purposes

assigned to them”).

            3.   Plaintiff Fails To State A Claim Or Raise A Disputed
                 Material Fact As To Conditions Of Confinement

     Plaintiff has adduced no evidence that the conditions he

experienced while incarcerated in a purportedly overcrowded cell

were so severe that they “shock the conscience.” See Hubbard, 538

F.3d at 233.     Similarly, being a detainee in an overcrowded unit

does not, standing alone, rise to the level of a due process

violation.
                                    12
       No Showing Of An Unconstitutional Deprivation Of A Basic Human

Need:    Plaintiff’s vague and cursory allegations regarding “sore

muscles,” “back pain,” “muscle spasms,” and “highly overcrowded

conditions”     (D.E.     1   at    5   and    6)   essentially       complain   of    an

inconvenient        and    uncomfortable            situation.         His    response

affidavit’s     contentions         about      four    detainees      being   “crushed

together into a cell designed for [one]” (D.E. 24 at ¶ 6), its

reference to “a great deal of physical pain and mental anguish”

(id.    at   12),   and   its      allegations        of   “genuine   privations      and

hardships” from overcrowding (ibid.) fail to state a claim of

constitutional magnitude.               “[T]he Constitution does not mandate

comfortable prisons.” Carson, 488 F. App’x at 560 (quoting Rhodes,

452 U.S. at 349).         “To the extent that such conditions are harsh,

they are part of the penalty that criminal offenders pay for their

offenses against society.” Rhodes, 452 U.S. at 347.

       Without more, the Court cannot say that a reasonable fact

finder could conclude that the conditions Plaintiff references

deprived him of any basic human needs.                     Even affording Plaintiff

the benefit of the doubt as to his unsubstantiated allegations

about the measurements of CCCF cells and the size of their contents

(D.E. 24 at ¶12), he adduces no evidence that, for example: he was

sickened by the conditions he describes; the crowding in fact led

to any assault of him by another inmate; or he was significantly

sleep-deprived due to these conditions. See, e.g., Williams v.

Meisel, 2014 WL 4744561, at *4 (E.D. Pa. Sept. 24, 2014) (finding

                                              13
that mold in showers did not amount to a constitutional violation

because the mold did not expose inmates to an unreasonable risk of

serious damage to future health).         “[S]leep[ing] on the floor for

great amounts of time” (D.E. 1 at 6) and “virtually impossible ...

unencumbered movement” (D.E. 24 at 7) fall short of conscience-

shocking conduct.

      Plaintiff   has   not    produced   evidence      that   the   restricted

movement conditions he describes (D.E. 24 at ¶¶11, 15) “were

created for an improper purpose or were excessive in relation to

that purpose.” See Carson, 2009 WL 3233482, at *3.                        Limited

movement   in     detention     facilities       is     required     to   ensure

institutional security and internal order; Plaintiff offers no

evidence showing that such was not the case here. See O’Lone v.

Estate of Shabazz, 482 U.S. 342, 353 (1987) (prison regulations

are permissible if they are reasonably related to legitimate

penological objectives); Fraise v. Terhune, 283 F.3d 506, 516 (3d

Cir. 2002) (referring to the “legitimate penological interest in

maintaining order and security within the prison system”).

      No Showing Of Physical Injury To Sustain Plaintiff’s Mental

And   Emotional   Damages     Claim:   Federal    law    limits    compensatory

damage claims 2 for conditions of confinement mental and emotional

injuries to only those cases where a physical injury has occurred.


2 Since Plaintiff is no longer confined at CCCF, injunctive
relief is unavailable to him. See Abdul–Akbar v. Watson, 4 F.3d
195, 197 (3d Cir. 1993) (a prisoner lacks standing to seek
injunctive and declaratory relief if he is no longer subject to
the alleged conditions).
                                14
Nickles v. Taylor, No. 2010 WL 1949447, at *1 (D.N.J. May 14, 2010)

(citing 42 U.S.C. § 1997e(e)).             Section 803 (d)(e) of the Prison

Litigation Reform Act states, in relevant part: “No Federal civil

action may be brought by a prisoner confined in a jail, prison, or

other    correctional         facility,   for    mental   or    emotional    injury

suffered while in custody without a prior showing of physical

injury ...” 42 U.S.C. § 1997e(e).                  “The plain language of §

1997e(e)        makes    no    distinction      between   the    various    claims

encompassed within the phrase ‘federal civil action’ to which the

section applies.” Allah v. Al-Hafeez, 226 F.3d 247, 250 (3d Cir.

2000). See also Thompson v. Carter, 284 F.3d 411, 416 (2d Cir.

2002) (“Section 1997e(e) applies to all federal civil actions

including       claims   alleging    constitutional       violations”);     Doe   v.

Delie, 257 F.3d 309, 314 n.3 (3d Cir. 2001) (“we have since

recognized that § 1997e(e) prohibits compensatory damages for

mental     or    emotional      injury    absent    allegations     of     physical

injury”).

     Here though, Plaintiff’s CCCF incarceration file does not

contain any records indicating any grievances or damages, medical

or otherwise, from alleged overcrowding. (See D.E. 23-8 at ¶4;

D.E. 23-6 at 6-50.)            He offers no evidence to substantiate his

contention that he “put grievances in, receiving no response back”

as to his supposed injuries. (D.E. 1 at 5.)                    Even if the Court

were to consider Plaintiff’s untimely discovery responses (D.E. 24

at 5-8), he has not produced any evidence demonstrating that the

                                          15
purported     “non-reversible ... toll on my mental health” (D.E. 1

at 6) in fact occurred and was caused by the challenged conditions

of confinement. 3

     No     Demonstration    Of   Deliberate     Indifference:     Defendant

further    asserts   that   the   Dittimus-Bey   class-action    litigation

remediated overcrowding and conditions of confinement at CCCF.

(D.E.     23-1 at 13-14.)     Indeed, as a result of the Dittimus-Bey

litigation 4, there has been a significant lessening of the crowding

in CCCF and improvements in other prison conditions. (D.E.              23-8

(Consent Decree) at ¶¶36-37.)         When the Dittimus-Bey litigation

commenced in 2005, CCCF’s average daily population was 1,848

inmates; by May of 2010, the average monthly population reached an

all-time low of 1,232 inmates. (D.E.           23-9 at ¶¶33-34.)    Roughly

four months prior to Plaintiff’s release from CCCF in April 2017,

CCCF’s population as of December 9, 2016 was at 1,160 -- in a

facility designed for 1,267 persons. (D.E.          23-9 (Consent Decree)


3 Plaintiff’s failure to demonstrate mental or emotional injuries
from CCCF overcrowding is what forecloses his recovery for
compensatory damages. However, Defendant’s contention that
“Plaintiff must prove damages to prove any constitutional
violation” (D.E. 25 at 3) is not correct. See, e.g., Allah, 226
F.3d at 252 (nominal and punitive damages for First Amendment
violation not barred because prisoners need not allege a
physical injury to recover; the deprivation of the
constitutional right is itself a cognizable injury, regardless
of any resulting mental or emotional injury).
4 Order Approving Amended Final Consent Decree, Dittimus-Bey v.

Taylor, No. 05-0063 (D.N.J. June 30, 2017); see also Dittimus-Bey
v. Taylor, 2013 WL 6022128 (D.N.J. Nov. 12, 2013); Dittimus-Bey v.
Taylor, 244 F.R.D. 284 (2007). The Court does not imply that
Plaintiff’s claims for monetary relief in this case (ECF No. 1 at
6-7) are barred by the class action settlement of Dittimus-Bey,
since that case only involved claims for injunctive relief.
                                16
at ¶¶33-34, 36.) While it is conceivable that an individual inmate

could be subjected to unconstitutional conditions even at a jail

that is continuously monitored and operating within reasonable

capacity limits, Plaintiff has not adduced any evidence that he

has actually suffered such deprivation.

       These undisputed facts refute any claim that Defendant or

other supervisors at CCCF were “deliberately indifferent” to the

alleged constitutional violations, which is the mental culpability

that must be proven to find liability under § 1983. See Jiminez v.

All Am. Rathskeller, Inc., 503 F.3d 247, 250 (3d Cir. 2007)

(describing the “deliberate indifference” standard).           There is no

evidence of conduct that would tend to show deliberate indifference

on the part of Defendant.

       For all of these reasons, Defendant is entitled to summary

judgment   on   Plaintiff’s   overcrowded    conditions   of   confinement

Fourteenth Amendment claim.

  C.     WHETHER CLAIMS AGAINST DEFENDANT MUST BE DISMISSED
         BECAUSE HE IS ENTITLED TO QUALIFIED IMMUNITY

       In addition to the grounds discussed in Sections IV and V(B)

of this Opinion, Defendant also requests that this Court grant

summary judgment on the basis of qualified immunity. (D.E.            23-1

at 12-13; D.E. 25 at 4 (citing Bell v. Wolfish, 441 U.S. 520, 535

(1979), Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007), and

Rode v. Dellaciprete, 845 F.2d 1195 (3d Cir. 1988).)

       Qualified   immunity   protects      government    officials   from

liability as long as their conduct “‘does not violate clearly
                                   17
established      statutory    or   constitutional       rights     of    which   a

reasonable person would have known.’” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982); Kelly v. Borough of Carlisle, 622 F.3d 248,

253 (3d Cir. 2010).        The qualified immunity test is two-pronged:

whether    the    pleadings    allege        that   constitutional       violation

occurred, and whether “reasonable officials could fairly have

known that their alleged conduct was illegal.” Saucier v. Katz,

533 U.S. 194, 121 (2001); Larsen v. Senate of the Commonwealth of

Pa., 154 F.3d 82, 86 (3d Cir. 1998).

     Given that Plaintiff fails to demonstrate a basis for a

constitutional violation, there is no need to address whether a

reasonable official would know his conduct was unlawful, due to no

proof of such illegality.

     CONCLUSION

     For the reasons stated above, the Defendant’s motion for

summary    judgment   is   granted.      An     accompanying     Order    will   be

entered.



  August 12, 2019                               s/ Noel L. Hillman
Date                                          NOEL L. HILLMAN
                                              U.S. District Judge
At Camden, New Jersey




                                        18
